DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “safe flight deviations is used to calculate a safe flight score”, “calculating a safe flight score based on the list of safe flight deviations” and “calculating an adjusted insurance premium for the aircraft, based on the safe flight score”, there is no written content as to how or what specific sequence of mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed server to calculate the safe flight score and adjusted insurance premium. 
While the Applicant specifies above that “safe flight deviations is used to calculate a safe flight score”, “calculating a safe flight score based on the list of safe flight deviations” and “calculating an adjusted insurance premium for the aircraft, based on the safe flight score”, there is no written content as to how or what specific sequence of mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed server to calculate the safe flight score and adjusted insurance premium. The examiner noted that the Specification 
In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1, 4, 16 and the respective dependent claims are rejected as failing the written description requirement.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a system and a method, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
a) a flight characteristics analysis server, which comprises: a safe flight model, which comprises aircraft safety models for a plurality of aircraft types, including a corresponding aircraft safety model for an aircraft; whereby the safe flight model stores parameters that indicate flight within a nominal flight envelope per aircraft type in the plurality of aircraft types; 
b) a flight recorder device, which is mounted in the aircraft; wherein the flight recorder device collects flight data measurements from the aircraft; 
wherein the flight characteristics analysis server is configured to compare the flight data measurements with the corresponding aircraft safety model for the aircraft, in order to extract a list of safe flight deviations, such that the list of safe flight deviations is used to calculate a safe flight score.
wherein the flight characteristics analysis server further comprises:
a) a first processor; b) a first non-transitory memory; c) a first input/output component; and d) a flight analyzer, which is configured to compare the flight data measurements with the corresponding aircraft safety model for the aircraft, to extract the list of safe flight deviations, such that the flight analyzer calculates the safe flight score from the list of safe flight deviations.
a flight safety monitoring server; wherein the flight safety monitoring server stores a plurality of safe flight scores for a plurality of aircraft, including the safe flight score for the aircraft, such that the flight safety monitoring server is configured to enable an aviation authority user to perform regional and aircraft type specific analysis of general flight safety, and such that the flight safety monitoring server is configured to enable the aviation authority user to investigate owners and pilots of the aircraft for flight safety violations.
an insurance calculation server; wherein the insurance calculation server is configured to calculate an adjusted insurance premium based on the safe flight score.
wherein the insurance calculation server further comprises: a) a second processor; b) a second non-transitory memory;  30Customer No. 107840PATENT Docket No. 1909-0002 c) a second input/output component; and d) a premium calculator, which is configured to calculate the adjusted insurance premium based on the safe flight score; wherein the premium calculator comprises an adjustment function, which calculates a relative safety adjustment factor from an input of the safe flight score; such that the premium calculator calculated the adjusted insurance premium as a standard insurance premium multiplied by the relative safety adjustment factor.
wherein the flight recorder device further comprises: a) a third processor; b) a third non-transitory memory; c) a third input/output component; d) a flight data sensor assembly, which comprises a plurality of flight sensors; e) a flight data recorder, which is configured to collect the flight data measurements from the aircraft, wherein each flight data measurement comprises: a timestamp; and a list of sensor readings from the flight data sensor assembly; and f) a flight data log, which stores the flight data measurements.
wherein the plurality of flight sensors comprises: an airspeed sensor, an altitude sensor, a vertical speed sensor, an attitude sensor, a heading sensor, a slip and skid sensor, and a location sensor.
wherein the safe flight model comprises flight envelope limits, comprising speed limits, climb limits, and descent limits.
wherein the safe flight model further comprises flight activity limits.
wherein the safe flight model further comprises a plurality of deviation event definition records.
wherein each deviation event definition record in the plurality of deviation event definition records, comprises: a) a flight limit type, which is selected from the flight envelope limits and the flight activity limits; b) a flight envelope limit value; c) a limit value type, which is selected from an upper nominal value, a lower nominal value, and a target value; and d) a severity indicator, which indicates a relative deviation severity.
wherein each deviation event definition record, further comprises:32Customer No. 107840PATENT Docket No. 1909-0002 a) a sensor measurement type, which is correlated with the flight limit type; and b) a deviation test procedure, which defines a logical test to determine if a safety deviation has occurred, such that the deviation test procedure processes a flight data measurement in relation to the flight limit type, the flight envelope limit value, the limit value type, and the sensor measurement type, to determine a deviation result.
wherein the flight analyzer can be configured to determine the list of safe flight deviations by iterating through the flight data measurements, and for each flight data measurement: iterate through all sensor readings in the flight data measurement, and for each sensor reading: identify each corresponding deviation event definition record, such that a type of the sensor reading matches a corresponding sensor measurement type of the corresponding deviation event definition record, and for each corresponding deviation event definition record: execute the deviation test procedure using as input the flight data measurement, to determine if the safety deviation has occurred, and if the safety deviation has occurred: add a safety deviation record to the list of safe flight deviations, wherein the safety deviation record comprises the flight data measurement and the corresponding deviation event definition record.
wherein the flight analyzer is configured to calculate the safe flight score by iterating through the list of safe flight deviations, aggregating a count of the safe flight deviations, wherein each count is weighted by the severity indicator.
a weighing scale; wherein the weighing scale is connected to the flight recorder device, such that the weighing scale is configured to weigh a pilot user, such that a weight of the pilot user is communicated to the flight recorder device, which transmits the weight, in association with the pilot user and a date and time of the weighing, for storage on the flight characteristics analysis server.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers flight data analysis and insurance premium adjustment based on the flight data analysis but for the recitation of generic computer components. That is, other than reciting generic computing languages such as “server configured to”, “recorder device”, “calculator configured to”, “processor”, “non-transitory memory”, “input output component” “a list of sensors”, and “a weight scale”, nothing in the claim elements that precludes the steps from that of a mental task of analyzing flight data and a fundamental economic practice of adjusting insurance premium based on collected data. For example, but for the aforementioned generic computing language, “a flight characteristics analysis server, which comprises: a safe flight model, which comprises aircraft safety models for a plurality of aircraft types, including a corresponding aircraft safety model for an aircraft; whereby the safe flight model stores parameters that indicate flight within a nominal flight envelope per aircraft type in the plurality of aircraft types” in the context of the claimed invention encompasses one or more person manually retaining a aircraft safety model;
but for the aforementioned generic computing language, “a flight recorder device, which is mounted in the aircraft; wherein the flight recorder device collects flight data measurements from the aircraft” in the context of the claimed invention encompasses one or more person manually collecting flight data measurements;
but for the aforementioned generic computing language, “wherein the flight characteristics analysis server is configured to compare the flight data measurements with the corresponding aircraft safety model for the aircraft, in order to extract a list of safe flight deviations, such that the list of safe flight deviations is used to calculate a safe flight score” in the context of the claimed invention encompasses one or more person manually comparing the flight data measurements with the corresponding aircraft safety model to calculate the safe flight score;
but for the aforementioned generic computing language, “wherein the flight characteristics analysis server further comprises:
a) a first processor; b) a first non-transitory memory; c) a first input/output component; and d) a flight analyzer, which is configured to compare the flight data measurements with the corresponding aircraft safety model for the aircraft, to extract the list of safe flight deviations, such that the flight analyzer calculates the safe flight score from the list of safe flight deviations” in the context of the claimed invention encompasses one or more person manually comparing the flight data measurements with the corresponding aircraft safety model to calculate the safe flight score;
but for the aforementioned generic computing language, “a flight safety monitoring server; wherein the flight safety monitoring server stores a plurality of safe flight scores for a plurality of aircraft, including the safe flight score for the aircraft, such that the flight safety monitoring server is configured to enable an aviation authority user to perform regional and aircraft type specific analysis of general flight safety, and such that the flight safety monitoring server is configured to enable the aviation authority user to investigate owners and pilots of the aircraft for flight safety violations” in the context of the claimed invention encompasses one or more person manually storing the safe flight scores for a plurality of aircraft, enabling aviation authority user to perform analysis and investigate;
but for the aforementioned generic computing language, “an insurance calculation server; wherein the insurance calculation server is configured to calculate an adjusted insurance premium based on the safe flight score; wherein the insurance calculation server further comprises: a) a second processor; b) a second non-transitory memory;    c) a second input/output component; and d) a premium calculator, which is configured to calculate the adjusted insurance premium based on the safe flight score; wherein the premium calculator comprises an adjustment function, which calculates a relative safety adjustment factor from an input of the safe flight score; such that the premium calculator calculated the adjusted insurance premium as a standard insurance premium multiplied by the relative safety adjustment factor” in the context of the claimed invention encompasses one or more person manually calculating an adjusted insurance premium based on the safe flight score;
but for the aforementioned generic computing language, “wherein the flight recorder device further comprises: a) a third processor; b) a third non-transitory memory; c) a third input/output component; d) a flight data sensor assembly, which comprises a plurality of flight sensors; e) a flight data recorder, which is configured to collect the flight data measurements from the aircraft, wherein each flight data measurement comprises: a timestamp; and a list of sensor readings from the flight data sensor assembly; and f) a flight data log, which stores the flight data measurements; wherein the plurality of flight sensors comprises: an airspeed sensor, an altitude sensor, a vertical speed sensor, an attitude sensor, a heading sensor, a slip and skid sensor, and a location sensor” in the context of the claimed invention encompasses one or more person manually collecting and storing the each flight data measurements using generic sensors;
but for the aforementioned generic computing language, “wherein the flight analyzer can be configured to determine the list of safe flight deviations by iterating through the flight data measurements, and for each flight data measurement: iterate through all sensor readings in the flight data measurement, and for each sensor reading: identify each corresponding deviation event definition record, such that a type of the sensor reading matches a corresponding sensor measurement type of the corresponding deviation event definition record, and for each corresponding deviation event definition record: execute the deviation test procedure using as input the flight data measurement, to determine if the safety deviation has occurred, and if the safety deviation has occurred: add a safety deviation record to the list of safe flight deviations, wherein the safety deviation record comprises the flight data measurement and the corresponding deviation event definition record” in the context of the claimed invention encompasses one or more person manually determining the list of safe flight deviations by iterating through the flight data measurements and sensor readings, identifying deviation event, executing deviation test procedure, determining if safety deviation has occurred and adding a safety deviation record if it has occurred;
but for the aforementioned generic computing language, “wherein the flight analyzer is configured to calculate the safe flight score by iterating through the list of safe flight deviations, aggregating a count of the safe flight deviations, wherein each count is weighted by the severity indicator” in the context of the claimed invention encompasses one or more person manually aggregating a count of the safe flight deviations and weighting each count by the severity indicator;
but for the aforementioned generic computing language, “a weighing scale; wherein the weighing scale is connected to the flight recorder device, such that the weighing scale is configured to weigh a pilot user, such that a weight of the pilot user is communicated to the flight recorder device, which transmits the weight, in association with the pilot user and a date and time of the weighing, for storage on the flight characteristics analysis server” in the context of the claimed invention 
If a claim, under its broadest reasonable interpretation, covers a mental task, such as flight data analysis, but for the recitation of certain generic computing components, then it falls within the “Mental Process” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of server or processor to perform the collecting, determining, calculating, iterating, aggregating and transmitting steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As to the plurality of sensors including, airspeed sensor, altitude sensor, vertical speed sensor, attitude sensor, heading sensor, slip and skid sensor, location sensor and the weight scale, the sensors and weight scare are recited at a high-level of generality (i.e., as a generic sensor measuring the respective attributes without technical specification) such that they amounts no more than mere instruction to apply the data collection step of the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes calculating a score, (Performing repetitive calculations, Flook) data log storing data, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.,) and transmitting data to a server. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a data recorder recording data and communicating to one or more servers to conduct the analysis step of the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shavit (US 20110246002)
Bandoo et al. (US 20140277832)
	Straub et al. (US 6985801)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698